Per Curiam.

There is evidence that the wagon was pulled upon the track fifty feet ahead of the car and had proceeded along in front of the car seventy feet before it was struck. This is sufficient, under the other circumstances, to sustain a finding of negligence on defendant’s part and freedom from contributory negligence on plaintiff’s part.
The evidence warrants a finding of the loss of eighty-one dollars and eighty-three cents through expense incurred in repairing, and forty dollars through depreciation in the value of the wagon, and of no other loss. The reasonable cost of hiring another wagon was not shown.
As the damages were found to be $160, the judgment is modified by reducing it $38.17, and as so modified is affirmed, without costs.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment modified, and as so modified affirmed, without costs.